       Case 2:20-cv-02253-JJT Document 44 Filed 12/10/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   LeGretta F. Cheek,                                No. CV-20-02253-PHX-JJT
10                  Plaintiff,                         ORDER
11   v.
12   Gurstel Law Firm PC, et al.,
13                  Defendants.
14
15
16          At issue is the Plaintiff’s Motion to Allow Electronic Filing by a Party Appearing
17   Without an Attorney and Supporting Information (Doc. 43). Upon review and good cause
18   appearing,
19          IT IS HEREBY ORDERED granting Plaintiff’s Motion to Allow Electronic Filing
20   by a Party Appearing Without an Attorney (Doc. 43).
21          IT IS FURTHER ORDERED that Plaintiff shall comply with all rules outlined in
22   the District of Arizona’s Case Management/Electronic Case Filing Administrative Policies
23   and Procedures Manual, maintain access to the required equipment and software, maintain
24   a personal electronic mailbox of sufficient capacity to send and receive electronic notice
25   of case related transmissions, be able to electronically transmit documents to the court in
26   .pdf format, register as a subscriber to PACER (Public Access to Electronic Records)
27   within five (5) days of the date of this Order and comply with the privacy policy of the
28   Judicial Conference of the United States and E-Government Act of 2002. Any misuse of
       Case 2:20-cv-02253-JJT Document 44 Filed 12/10/20 Page 2 of 2



 1   the ECF system will result in immediate discontinuation of this privilege and disabling of
 2   the password assigned to the party.
 3         The Clerk of Court shall notify the Plaintiff of the entry of this Order.
 4         Dated this 10th day of December, 2020.
 5
 6                                         Honorable John J. Tuchi
                                           United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
